Citation Nr: 1114027	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for post-operative residuals of a right medial meniscectomy with degenerative arthritic changes.

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a right metatarsal fracture with degenerative arthritic changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to an increased disability evaluation for post-operative residuals of a right medial meniscectomy with degenerative arthritic changes, and increased his service-connected residuals of a right first metatarsal fracture with degenerative arthritic changes from noncompensable to 10 percent, effective March 25, 2004.  

In April 2005, the Veteran testified before a Decision Review Officer at the Cleveland RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In October 2006, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these matters.  In April 2007, the Board remanded the claims for further development.  In November 2008, the Board again remanded the claims for additional development, specifically, to afford the Veteran notification of the evidentiary requirements necessary to substantiate his claims, and to provide him with another VA examination to ascertain the effects that his service-connected disabilities have on his activities of daily life and occupation pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this regard, the Board observes that, in September 2009, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") vacated that portion of the decision, in which the United States Court of Appeals for Veterans' Claims ("Court") had required VA to notify the claimant and consider the potential evidence concerning a veteran's activities of "daily life" in increased ratings claims.  As such, the issue of Vazquez no longer applies to the Veteran's claims.  In an August 2010 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") denied the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee disorder has been manifested by no greater than flexion limited to 112 degrees; extension normal at 0 degrees; x-ray evidence of mild degenerative joint disease; without objective evidence of swelling, ankylosis, or other knee abnormality, and no additional limitation of motion on repetitive use.

2.  Throughout the period on appeal, the Veteran's right foot disorder has been manifested by no greater than mild to moderate pain; a bunion in the great toe and a callus at the first and second toes.


CONCLUSIONS OF LAW

1.  The evidence of record establishes that the criteria for an evaluation in excess of 10 percent for post-operative residuals of a right medial meniscectomy with degenerative arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5259 (2010).

2.  The evidence of record establishes that the criteria for an evaluation in excess of 10 percent for residuals of a right metatarsal fracture with degenerative arthritic changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5284 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By letters dated May 2004, February 2005, March 2006 and May 2009, the Veteran was advised of the information necessary to substantiate his claims of entitlement to increased disability evaluations for his right knee and right foot disabilities, which advised him that he should provide evidence showing that his disabilities had increased in severity.  The letters provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.   

The Board further notes that the March 2006 letter afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA examination reports dated June 2004, September 2007 and July 2010.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

With regard to the VA examinations, the Board notes that, while it is not clear that the June 2004 examiner reviewed the relevant treatment reports of record, as noted above, the claims folder was subsequently remanded in order to afford the Veteran a second examination in September 2007.  The September 2007 and July 2010 examination reports reveal that the VA examiners did in fact note that they had reviewed the pertinent treatment reports of record.  All three examination reports show that the examiners performed comprehensive examinations of the Veteran's joints, interviewed him regarding his previous and current right knee and right foot symptomatology and treatment, reviewed diagnostic test results and provided detailed reports of their examination findings.  In essence, the examination reports reveal that the examiners thoroughly and accurately reported the Veteran's then-current severity of his knee and foot disabilities to allow the rating authority to rate the severity of his disorders in accordance with the established diagnostic criteria.  Accordingly, the Board finds the examination reports sufficient upon which to base a decision in this case.

In addition, the Board notes that the Veteran is receiving disability insurance benefits from the Social Security Administration ("SSA").  The SSA reports of record, however, show that the Veteran is receiving benefits for a primary diagnosis of schizophrenic, paranoid and other psychotic disorders, and a secondary diagnosis of organic mental disorders.  The Veteran has not alleged, and there is no contradictory information in the claims folder, to show that his SSA benefits are related to an orthopedic disorder.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Under the limitation of motion codes, a 0 percent evaluation is warranted for knee flexion limited to 60 degrees, a 10 percent evaluation is warranted for knee flexion limited to 45 degrees, a 20 percent evaluation is warranted for knee flexion limited to 30 degrees, and a 30 percent evaluation is warranted for knee flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).

For limitation of extension, a 0 percent evaluation is warranted for extension limited to 5 degrees, a 10 percent evaluation is warranted for extension limited to 10 degrees, and a 20 percent evaluation is warranted for extension limited to 15 degrees.  A 30 percent evaluation requires extension limited to 20 degrees, a 40 percent evaluation requires extension limited to 30 degrees and a 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight; a 20 percent evaluation will be assigned for moderate disability and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  However, ratings under DC 5257 are not "predicated on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is actual limitation of motion, and for instability of the knee may be assigned without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

Under DC 5258, a 20 percent evaluation, the only rating provided, is assigned where there is a dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under DC 5259, a 10 percent rating, the only rating provided, is assigned where there is evidence of a symptomatic knee status post semilunar removal of cartilage.

A.  Entitlement to an evaluation in excess of 10 percent for a right knee disorder.

The Veteran's current right knee disorder has been evaluated under DC 5099-5259 for cartilage, semilunar, removal of, symptomatic.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

The Veteran contends that his current right knee disorder is of greater severity than the current 10 evaluation contemplates.  Previous records show that he sustained a right knee injury during service, and following service, underwent a medial meniscectomy of the right knee in 1974.
  
Review of the claims folder reveals that in June 2004, pursuant to his claim of entitlement to an increased rating for his right knee disorder, the Veteran was afforded a VA examination.  He reported pain and stiffness, swelling, giving-way and fatigability.  Although he also reported that repetitive use caused an increase in aching pain, soreness and tenderness, it does not appear that the VA examiner actually performed a Deluca determination himself.  Upon examination, it was noted that the Veteran ambulated without the use of any devices.  The right knee showed a medial scar from a previous surgery with medial compartment pain and tenderness.  Range of motion was normal from 0 to 140 degrees with pain throughout.  There was no ankylosis.  The diagnosis was residual post-operative meniscectomy, right knee.

Subsequent VA treatment records showed continuing complaints of right knee pain, which was noted could be very severe.  A December 2004 x-ray revealed a diagnosis of degenerative joint disease of the bilateral knees.  

In September 2007, the Veteran was afforded a second VA joints examination.  The examiner specifically noted that his evaluation included a review of the claims folder.  Again, the Veteran complained of persistent problems with aching, pain and stiffness, giving way and fatigability.  He also said that prolonged standing and walking made the pain worse, but noted that he did not utilize any assistive devices for ambulation.  The examiner observed that he had a normal gait.  Range of motion of the right knee was normal from 0 to 140 degrees with some pain at the extremes and crepitations noted with motion.  Repetitive use caused increased aching, pain, soreness, tenderness and fatigability, but no change was noted by the examiner during the clinical evaluation, as he said that any other range of motion changes were only speculative.  No flare-ups were noted.  The knee was stable to medical and lateral, anterior and posterior testing, and an x-ray revealed minimal arthritis.  The diagnosis was post-operative meniscectomy of the right knee.

A review of subsequent VA treatment records, dated January 2008 through September 2009, revealed no ongoing treatment for the Veteran's right knee disability.

In July 2010, he was afforded a third VA examination, at which time, he again reported that he did not use any assistive devices for ambulation.  He did, however, report occasional swelling, locking and giving-way.  He said that he experienced constant pain on the outside of the knee.  Upon examination, it was noted that he had a 7-cm scar over the length of the knee that caused no interference with the motion of the joint and had no scar abnormalities.  There was no swelling.  Flexion was from 0 to 112 degrees.  He had bilateral ligamentous weakness, but good patellar and Achilles reflexes.  His gait was normal and he could perform a full squat, although, he complained of pain in the right knee.  Repetitive motion caused no additional symptoms consistent with DeLuca.  X-rays revealed mild degenerative changes.  The diagnosis was right knee injury, diagnosed as a tear of the medial meniscus, status post meniscectomy, with residuals of mild degenerative joint disease.  

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent disabling for the Veteran's right knee disorder is not warranted under DC 5099-5259 because, as noted, 10 percent is the only rating available under this diagnostic code.

As previously discussed, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  However, as noted, during each of the VA examinations, the Veteran's right knee flexion was never found to be less than 112 degrees and extension was never found to be greater than 0 degrees.  Under DC 5260, flexion limited to 45 degrees warrants a 10 percent evaluation, which is the minimum compensable rating.  In order to warrant a higher rating, flexion must be limited to 30 degrees or less.  Similarly, under DC 5261, extension limited to 10 degrees warrants a 10 percent evaluation.  In order to warrant a higher evaluation, there was must be findings of extension limited to 15 degrees.  

Moreover, although the Veteran asserts that he is entitled to a higher evaluation due to subjective complaints of the right knee giving way, with stiffness and swelling, as discussed above, the objective treatment and examination reports indicate that, during the pendency of this appeal, he was never found to manifest any of these symptoms.  Similarly, the Veteran's right knee extension has consistently been found to be normal at zero degrees.  The VA examiners who took these measurements each acknowledged that there was objective evidence of pain, especially during the most recent 2010 examination, as objectively measured by his slight limitation of flexion.  These measurements show that, although the Veteran clearly has right knee pain as a result of his post-operative residuals of a right medial meniscectomy with degenerative arthritic changes, he does not have chronic, severe pain that limits his range of motion to a level greater than the currently-assigned 10 percent evaluation under either DC 5099-5259 or 5010.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities are discussed above.  However, as the treatment and examination reports of record contain no evidence that the Veteran has ever presented with any of these disorders, these diagnostic codes are not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has again considered the Veteran's contentions that he experiences instability, giving way and inflammation as a result of his right knee disability, as well as the July 2010 examination results, which suggest that pain can limit flexion to 112 degrees.  However, the Board notes that the 10 percent disability rating already assigned under DC 5099-5259 already contemplates the potential problems associated with residuals of a right medial meniscectomy with degenerative arthritic changes, such as pain with motion.  Furthermore, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent rating currently assigned already contemplates the degree of functional lost demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected right knee disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for post-operative residuals of right medial meniscectomy with degenerative arthritic changes.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to a disability evaluation in excess of 10 percent for a right foot disorder.

The Veteran's current right foot disorder (residuals of a right metatarsal fracture with degenerative arthritic changes), has been rated under DC 5099-5284 for foot injuries, other.  Under this regulatory provision, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately-severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  Actual loss of use of the foot warrants a 40 percent rating.

The Board also notes that DC 5283 governs malunion or nonunion of the tarsal or metatarsal bones.  The rating criteria are identical to those for DC 5284.

The sole manifestation of the Veteran's right foot disorder is reported by the Veteran as pain.  In May 2004, VA treatment records reveal that he was seen for a podiatry consultation, where he reported a painful corn on the right hallux, along with pain at the first metatarsophalangeal joint, especially when walking.  He rated the pain as 3/10, with 10 being the worst.  An x-ray of the right foot revealed hypertrophy of the first metatarsal, joint space narrowing at the first metatarsophalangeal joint, and no signs of fracture or dislocation.  

During the June 2004 VA examination, the Veteran mentioned having sustained a fracture to his right foot during service and said that he had experienced chronic foot pain through the years.  He reported some soreness, tenderness and a developing bunion in the great toe and a callus at the first and second toes, and stated that prolonged standing or walking caused increased pain.  However, he said that he wore no special shoes or orthotics.  Upon examination, the VA examiner found that he ambulated without aids or assistance.  The right foot showed spur deformity over the metatarsophalangeal joint of the great toe, with tenderness and soreness over the first metatarsal, and pain and tenderness/soreness over the first and second toes with calluses between them.  He was noted to have normal station and normal gait with pain when raised up onto his toes and heels on the right foot.  The diagnosis was residual fracture of the right foot.  

Subsequent VA treatment records show that, in June 2005, he was seen for a podiatry consultation, where he continued to complain of pain in the medial first metatarsal head of the right foot with calluses and pain.  He stated, however, that this all started after a car ran over his foot while he was working at a car wash 15 years ago.  Although he said that he had orthotics, he claimed that they caused pain and he did not wear them.  The diagnosis was significant hallux valgus of the right foot, hyperkeratosis of the medial interphalangeal (IP) joint.

During his September 2007 VA examination, the Veteran complained of persistent pain, soreness and tenderness over the bunion of the right foot.  It was also noted that he had developed a callus between the first and second toes over the IP joint.  He reported experiencing aching, pain, soreness, tenderness and stiffness with limited endurance.  He reported that he had undergone no other treatment and used no corrective or assistive devices.  Upon examination, there was a bunion deformity with pain and tenderness over the great toe with a callus over the IP joint between the first and second toes, and pain and tenderness over the first metatarsal area of the right foot.  He was able to stand and walk and raise onto his toes and heels, and there was no abnormal weight bearing noted.  While the Veteran said that repetitive use caused increased aching, pain, soreness, tenderness and fatigability, no such change was noted during the examination, and the examiner said that any range of motion change would be speculative.  The diagnosis was residual fracture of the right foot.  

Review of subsequent VA treatment records from January 2008 through September 2009 revealed no further treatment for the Veteran's right foot disability.

In July 2010, he was afforded a third VA examination.  He said that, although he had broken his right great toe during service when a fire extinguisher fell on it, he specifically reported that he was having no problems now and did not wear any special shoes.  X-rays and an examination revealed a right foot pes planus deformity without evidence of a fracture.  The diagnosis was fracture of the right first metatarsal, healed, without residuals.  The Veteran indicated that, although he was on SSA disability, he was not disabled due to his right foot disorder.

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent disabling for the Veteran's right foot disorder is not warranted under DC 5099-5284, as the aforementioned treatment and examination reports contain no probative medical evidence to suggest that his right foot disability is manifested by anything greater than moderate symptoms.  

In addition, x-rays revealed no evidence of arthritis.  Accordingly, there is no basis for assigning the Veteran a minimum 10 percent rating based on such symptoms as pain and noncompensable limitation of motion under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. Brown, 8 Vet. App. 417 (1995).

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right foot disability.  See Butts v. Brown, supra.  The other diagnostic codes applicable to the foot include DC 5276 (flatfoot acquired); DC 5277 (weak foot, bilateral); DC 5278 (claw foot (pes cavus) acquired; DC 5279 (metatarsalgia, anterior (Morton's disease)); DC 5280 Hallux valgus, unilateral  --- 10 percent if operated with resection of metatarsal head, or 10 percent for severe if equivalent to amputation of the great toe; DC 5281(hallux rigidus, unilateral, severe); DC 5282 (hammer toe); and DC 5283 (tarsal or metatarsal bones, malunion of, or nonunion of).  However, as there has been no evidence throughout the appeals period that the Veteran has been diagnosed with any of these conditions, the other diagnostic codes for the Veteran's foot disability are not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has again considered the Veteran's contentions that he experiences chronic right foot pain.  However, the Board notes that the 10 percent disability rating already assigned under DC 5099-5259 contemplates the potential problems associated with residuals of a right foot injury, such as pain with motion.   As such, the Board finds that the 10 percent rating currently assigned contemplates the degree of functional loss demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected right foot disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for residuals of a right metatarsal fracture with degenerative arthritic changes.  As noted above, the diagnostic test results revealed no evidence of arthritis in the first foot or great toe.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for a right foot disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


